          Case 1:19-mj-08588-UA Document 1 Filed 09/12/19 Page 1 of 7



Approved:     ~~
             ifett: ✓._K_a_±~i~._k_o_w__________

             Assistant United States Attorney

Before:      THE HONORABLE JAMES L. COTT
             United States Magistnate Judge
             Southern District ~f New York

-----------------------------19---
UNITED STATES OF AMERICA                       SEALED COMPLAINT

                                               Violations of 18 U.S.C.
               -   v.   -                      §§ 371 and 2, 7 U.S.C.
                                               §2024(b)

MOHAMMED ALTAF HOSSAIN,                        COUNTY OF OFFENSE:
                                               NEW YORK
                        Defendant.

----------------------------------- X

SOUTHERN DISTRICT OF NEW YORK, ss.:

         - RICHARD P. SMYTHE, JR., being duly sworn, deposes and
says that he is a Special Agent with the Federal Bureau of
Investigation ("FBI") for the United States Department of
Justice ("DOJ"), and charges as follows:

                                 COUNT ONE
                   (Conspiracy Against the United States)

           1.  From at least on or about March 14; 2018 up to
and including at least on or about August 13, 2018, in the
Southern District of New York and elsewhere, MOHAMMED ALTAF
HOSSAIN, the defendant, and others known and unknown, knowingly
did combine, conspire, confederate, and agree together and with
each other to comm.it offenses against the United States, to wit,
to violate Title 7, United States Code, Section 2024.

           2.  It was a part and object of the conspiracy that
MOHAMMED ALTAF HOSSAIN, the defendant, and others known and
unknown, did knowingly use, transfer, acquire, alter, and
possess supplemental nutrition assistance program ("SNAP")
benefits of a value of $5,000 and more, in a manner contrary to
Chapter 51 of Title 7 of the United States Code and the
               Case 1:19-mj-08588-UA Document 1 Filed 09/12/19 Page 2 of 7
,., .

        regulations issued thereunder, in violation of Title 7, United
        States Code, Section 2024.

                                       Overt Act

                   3.  In furtherance of the conspiracy and to effect
        the illegal object thereof, MOHAMMED ALTAF HOSSAIN, the
        defendant, committed the following overt act, among others, in
        the Southern District of New York and elsewhere:

                       a.   On or about May 14, 2018, HOSSAIN purchased
        goods using SNAP benefits balances belonging to people other
        than HOSSAIN.  HOSSAIN made the purchase from a store in the
        Bronx, New York, the owner of which agreed with HOSSAIN to
        circumvent the statutes and regulations governing the SNAP
        program.

                   (Title 18, United States Code, Section 371.)

                                      COUNT TWO
                               (SNAP Program Violation)

                   4.  On or about May 14, 2018, in the Southern
        District of New York and elsewhere, MOHAMMED ALTAF HOSSAIN, the
        defendant, did knowingly use, transfer, acquire, alter, and
        possess supplemental nutrition assistance program benefits of a
        value of $100 and more but less than $5,000, in a manner
        contrary to Chapter 51 of Title 7 of the United States Code and
        the regulations issued thereunder, to wit, HOSSAIN purchased
        goods using SNAP benefits balances belonging to people other
        than HOSSAIN.

          (Title 7, United States Code, Section 2024(b), and Title 18,
                         United States Code, Section 2.)

             The bases for my knowledge of the foregoing charges are, in
        part, as follows:

                   5.  I have been a special agent with the FBI for 15
        years. I have been personally involved in the investigation of
        this matter. This affidavit is based on my conversations with
        law enforcement agents and others, and my examination of reports
        and records. Because this affidavit is being submitted for the
        limited purpose of establishing probable cause for the offenses
        cited above, it does not include all the facts that I have
        learned during the course of the investigation. Where the
        contents of conversations of others are reported herein, they



                                            2
       Case 1:19-mj-08588-UA Document 1 Filed 09/12/19 Page 3 of 7



are reported in substance and in part, except where otherwise
indicated.

          The Supplemental Nutrition Assistance Program

           6.   Based on my training and experience, I have
learned that:

                a.  Congress established the Federal Food Stamp
Program in 1977 for the purpose of alleviating hunger and
malnutrition. In 2008, the program was renamed the Supplemental
Nutrition Assistance Program ("SNAP"). SNAP uses tax dollars to
subsidize low-income households, helping low-income individuals
and families to maintain more nutritious diets by increasing the
food purchasing power of eligible households.

               b.   The USDA Food and Nutrition Service ("FNS")
administers SNAP through retail food stores that have been
approved for participation in SNAP to sell food in exchange for
SNAP benefits. Under Chapter 51, Title 7 of the United States
Code, and regulations issued thereunder, a business that accepts
SNAP benefits must do so only in connection with retail sales of
certain eligible food products, and must be authorized by FNS as
a retail food store. According to USDA regulations, items such
as cigarettes, among other items, are ineligible for purchase
with SNAP benefits ("Ineligible Items"). Furthermore, a business
that accepts SNAP benefits only may accept SNAP coupons from
eligible households or those households' authorized
representatives.

               c.   To pa~ticipate in SNAP, the owner or
operator of a retail food store must first apply for
authorization and complete an application. In addition, before a
store can redeem SNAP benefits, the store's owner or a
designated representative must watch an instructional
orientation DVD, which is mailed to the retail food store with
its SNAP license. The pertinent rules and regulations relating
to SNAP are explained in the instructional DVD. In the
application itself, SNAP rules and regulations are listed in
bullet-point form on the last page. A retail applicant is
required to certify his or her understanding of the listed rules
and regulations, including the rules prohibiting the exchange of
SNAP benefits for Ineligible Items and rules prohibiting
exchange of SNAP benefits with anyone besides eligible
households or those households' authorized representatives.

                d.    A SNAP benefit recipient is issued a card
~imilar to J dgbit   card, called an electronic benetit~ t~~nsfer
                                    3
...            Case 1:19-mj-08588-UA Document 1 Filed 09/12/19 Page 4 of 7



      card ("EBT Card" 1 ), which has the benefit recipient's name
      printed on it. A SNAP benefit recipient may not transfer his or
      her EBT Card to anyone, and only a benefit recipient may use his
      or her own EBT Card. To make an eligible item purchase, the
      recipient's EBT Card is swiped through and EBT terminal provided
      to the retailer pursuant to SNAP. After the recipient enters a
      Personal Identification Number ("PIN"), the EBT terminal
      verifies the PIN, determines w~ether the recipient's account
      balance is sufficient to cover the proposed purchase, and
      informs the retailer whether the transaction should be
      authorized or denied. If the transaction is authorized, the
      amount of the purchase is deducted electronically from the SNAP
      benefits reserved for the recipient. The retailer subsequently
      is paid the amount of the EBT purchase through an electronic
      transfer of funds from the United States government to the
      retailer's designated bank account.

                                HOSSAIN's EBT Scheme

                 7.     Based on my conversations with a confidential
      source ("CS-1" 2 ) and FNS records, I have learned, in substance
      and in part, the following:

                     a.   CS-1 owns three grocery stores in the Bronx,
      New York, and Queens, New York (collectively, the "CS-1
      Stores") .


      1For the purposes of this Complaint, all references to EBT cards
      will refer to those used in connection with SNAP benefits.
      2   In 2015,   CS-1 was convicted of various fedoral crimes in this
      District.   CS-1 pleaded guilty pursuant to a cooperation
      agreement with the United States Attorney's Office for the
      Southern District of New York (the "Office"), and the Office
      submitted a letter pursuant to Section 5Kl.l of the United
      States Sentencing Guidelines in connection with CS-l's
      sentencing.   The Office has also provided CS-1 with a letter
      informing immigration authorities of CS-l's substantial
      assistance to law enforcement in connection with the cooperation
      agreement.   The crimes to which CS-1 pleaded guilty, and crimes
      about which CS-1 provided the substantial assistance, are
      unrelated to the crimes alleged in this Complaint.
      CS-1 has not been paid in exchange for providing information to
      law enforcement agents concerning this case (nor, as far as I am
      aware, any other case). CS-1 has provided reliable information
      in the past, and the information CS-1 has provided in this case
      has been corroborated in part by, among other things, audio and
      video recordings and transaction recoid~.
                                            4
                    Case 1:19-mj-08588-UA Document 1 Filed 09/12/19 Page 5 of 7
..   -   '


                            b.   CS-l's stores are authorized by the FNS to
             accept SNAP program benefits as payment for goods, and were so
             authorized during calendar year 2018.

                       8.   Based on my review of summary translations of
             recordings of conversations between CS-1 and MOHAMMED ALTAF
             HOSSAIN, the defendant, 3 as well as my conversations with CS-1,     4

             I have learned, in substance and in part, the following:

                            a.   On or about March 14, 2018, HOSSAIN visited
             one of CS-l's stores. 5 In substance and in part, HOSSAIN told CS-
             1 that HOSSAIN is part of the ownership group of a grocery store
             in Philadelphia, Pennsylvania (the "Hossain Store") which lost
             its ability to accept EBT cards because of fraud. HOSSAIN showed
             CS-1 a stack of EBT cards.   In addition to an EBT card in
             HOSSAIN's own name, the stack contained EBT cards with the names
             of other individuals.   HOSSAIN proposed that CS-1 charge at the
             CS-1 Stores EBT Cards belonging to various individuals, the PIN
             codes for which HOSSAIN would provide, in exchange for goods.
             HOSSAIN told CS-1 that HOSSAIN he would bring approximately
             $7,000 to $8,000 worth of cards each month to CS-1.

                            b.   Between on or about April 11, 2018 and on or
             about August 13, 2018, HOSSAIN made at least approximately 12
             visits to the CS-1 Stores at times when CS-1 was present in the
             stores. During each of these visits, HOSSAIN spoke with CS-1 and
             purchased goods using EBT cards belonging to other individuals
             as payment.  CS-1 recorded each of CS-l's conversations with
             HOSSAIN beginning on or about March 14, 2018.

                            c.   On or about April 16, 2018, CS-1 informed
             law enforcement of the scheme.  By that time, HOSSAIN provided
             CS-1 with EBT cards belonging to other individuals on
             approximately two occasions, during which CS-1 agreed to and did
             charge the EBT cards belonging to individuals other than HOSSAIN
             for goods that were provided to HOSSAIN. After April 16, 2018,


             3 CS-1 and HOSSAIN spoke to each other in Bengali.   Summary
             translations of the recordings were prepared by a certified FBI
             translator.
             4 My conversations with CS-1 were conducted in English.
             5 HOSSAIN showed CS-1 HOSSAIN's Pennsylvania Driver's License,

             and CS-1 made a photocopy, which CS-1 later provided to law
             enforcement.   Based on my review of law enforcement records, I
             know that the driver's license HOSSAIN showed CS-1 matches the
             driver's license with the same number and name that is in
             Pennsylvania's motor vehicles records.
                                                5
                         Case 1:19-mj-08588-UA Document 1 Filed 09/12/19 Page 6 of 7
        .it   l
,   .
•                 CS-1 continued to participate in the scheme at the direction of
                  law enforcement.

                                 d.   Over the course of HOSSAIN's visits to the
                  CS-1 Stores, HOSSAIN and CS-1 engaged in several conversations,
                  including about the EBT card scheme.  During these
                  conversations, HOSSAIN told CS-1, in substance and in part, the
                  following:

                                     i.   That HOSSAIN also goes to other stores
                                          because HOSSAIN does not want to make
                                          trouble for CS-1;

                                   ll.    That HOSSAIN resells the products he buys
                                          using EBT cards belonging to others;

                                  iii.    That HOSSAIN obtains the EBT cards from the
                                          customers of the Hossain Store;

                                   iv.    That HOSSAIN agrees with CS-l's statement
                                          to HOSSAIN that CS-1 and HOSSAIN are using
                                          the EBT cards of others illegally.

                            9.   Based on my review of receipts provided by CS-1
                  and FNS records of EBT transactions, I have learned, in
                  substance and in part, the following:

                                 a.   From April 11, 2018 to August 13, 2018,
                  HOSSAIN made approximately 59 purchases totaling approximately
                  $25,000 at the CS-1 Stores using EBT cards belonging to
                  approximately 12 individuals other than HOSSAIN.

                                 b.   For example, on or about May 14, 2018,
                  HOSSAIN purchased approximately $2,600 worth of goods from CS-
                  l's store in the Bronx, New York using EBT cards belonging to 9
                  individuals other than HOSSAIN.

                            10. Based on my review of FNS records,        I have
                  learned, in substance and in part, the following:

                                 a.   On or about January 12, 2017, FNS
                  administratively charged the Hossain Store with trafficking.
                  FNS sent a letter to the Hossain Store explaining, in substance
                  and in part, that the store "has violated the [SNAP]
                  regulations" because "[a]nalysis of the records reveal [EBT]
                  transactions that establish clear and repetitive patterns of
                  unusual, irregular, and inexplicable activity for your type of
                  [store]."


                                                     6
            Case 1:19-mj-08588-UA Document 1 Filed 09/12/19 Page 7 of 7
;



                   b.   On or about April 6, 2017, FNS determined
    that the Hossain Store had committed the charged violations, and
    permanently disqualified the Hossain Store from participating in
    SNAP.

              WHEREFORE, the deponent respectfully requests that a
    warrant be issued for the arrest of MOHAMMED ALTAF HOSSAIN, the
    defendant, and that he be arrested, and imprisoned or bailed, as
    the case may be.



                                       Special
                                       FBI




                                        7
